Citation Nr: 1435378	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-33 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.


REPRESENTATION

Appellant (the Veteran) is represented by: The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active duty service from May 1981 to June 1989.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the RO in St. Louis, Missouri.

In August 2012, the Veteran presented testimony at a hearing conducted at the RO by RO personnel.  A transcript of the hearing is associated with the claims file.

In adjudicating this appeal the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in March 2011, the Veteran notified the RO that he was receiving disability benefits from the Social Security Administration (SSA).  This award would appear to relate to an on-the-job accident which occurred in October 2007.  The Veteran reported that he sustained multiple injuries in that accident, including a back injury (see March 30, 2010 correspondence).  Any records in the possession of SSA pertaining to the back injury would be pertinent to the appeal.  It does not appear that any attempt has been made to obtain records from SSA. Those records could also be pertinent to the claim of entitlement to a psychiatric disorder.




Accordingly, the case is REMANDED for the following action:

1.  Obtain pertinent records from SSA regarding the award of disability benefits.  Make note in the claims file of any responses received from SSA.  

2.  Readjudicate the issues of service connection for an acquired psychiatric disorder and reopening of service connection for a back disorder.  If either benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

